                                                                                                                                                                                                                                                                                                                            Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 1 of 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                   \           ]                               ^                   _                               `                           a                   _                       [                   b   b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                   "                                           #                                                                                      $                   %                                           !                                                   &                                           '                                           (                                                                                                                                            )                               %                                   *                                       +                                                           !                                   ,                       -                                                                                                  '                                   (                                                                                                                                                              .                   %                           (                                       /                                           %                                   (                   0                               !                                               1                                                                      !                           &                                          ,                                   2                                                          1                                                   )                                                           +                           $                                                              &                                   3




3   !                                                      4                                       '                               (                                                                                                                                                                    5                           6                               6                           7                               8                               9                                                                  5                                                                               /                                               %                               (                                              0                                                       0                                                                                                                      :                                                                                                                             8               '                                                              (                       %                                                              0                                                                                          )                                                                  (                                          $                   .                   $                                                                                                                           -                                               1                                                      (                   $                                                                                         5               6                                   6                               7                   8                   9                                                              5                                               ;                       <                   :                       &                                           $                   !                                  $                           .               .               =                   >                               -




               %                   *                                       +                           &                                           $                           !                                                                              %                           .                                       ?                                           &                                              !                                               @                                                                       9                               $                       !                       %                           A                       %                                                                                                                                          !                                       @                                               B                                                               %                                   ,                                           9                                           $               !                       %                                   A                   %                                                                      -                                                                                                 .                                              !                                   @                                               !                                                                 -                           .                   $           &                                                                                                                               $                                      C                                   D               E               F                               E           G                       H                       I                                       J                       K                       L                           M                           I                       H                           E                   G                   N               -                                                           !                   @




                                                                                                                                                                                                  .                       %                               &               &                   %                       O                                                                                      P




                                                                                                                                                                    Q
                                                                                                                                                                                                            4                                                                                                                                                       :                                       &                                                   $                       !                                      $                   .                       .                       $                                                                              +                                               +                                                                                  (                           $               !                                   0                                                                                                                     (                   %                                                          0                                                                                                                                                                                  !                               @                                                  (                                                  $                       0                                   !                                          @                                                                  %                                                  !                                                                     &                                   4




                                                                                                                                                            5                                               4                                                                                                                                                                                                                                         .                                      !                                   @                                                           !                                                              ?                                                       &                                                              !           @                                                                                               9                                               $                       !                                       %                           A                           %                                                                                              $                                                                                              !                                       $               !                           @                               $                   R                               $                       @                                                                              &                                                           !                           @                                                   *                                                                   ,                                                   S                                                                                                    (           R                                                          @                                           O                       $                                                                         +                       (                   %                                                                                                                                                                           




                                  (                                   (                                                     $                               @                                                                      !                                                                             -                               T                               U                                   6                                               U                                               V                                                                                      @                       $           !                                           0                                                               W                                                           "                                                                                          1                                                                      (                                                                                        -                                       V                   $                       R                                                                          W                                                       "                                                          -                                       '                                                                  X                                                                                      T                           Y                           5                       7                                   7                       -                               %                               (                                                                                                                                                                                          %                                                                                    (                           +                       &                                                                                                                                                                                                                  




*                                                   ,                                           S                                                                          .                   %                                                                          !                           @                                   4                   1                                                                      *                                                   *                                                   %                               !                                                                  $                                                      (                                                                      Z                                                                                                                                                      @                                                       4




                                                                                                                                                            7                                               4                                                                                                                                                                                                                                         .                                      !                                   @                                                           !                                                          B                                                   %                                   ,                                                       9                                               $                       !                           %                           A                                   %                                                                                                                      $                                                                              !                                                   $           !                                   @                   $               R                           $                   @                                                                                                  &                                                   !                               @                                               *                                                               ,                                               S                                                                                                            (           R                                                          @                                           O                                       $                                                         +                           (                       %                                                                                                                                                                                                                 $               




(                                             $                   @                                          !                                                                                                         -                               T                           U                       6                                   U                                                           V                                                                                                  @                       $                           !                   0                                           W                                                                                   "                                                                          1                                                      (                                                                                                                -                                       V                                   $                   R                                                              W                                                                           "                                                      -                   '                                                              X                                                                                                          T                               Y                       5                               7                   7                                   -                           %                       (                                                                                                                                               %                                                                                        (                                   +                       &                                                                                                                                                                                                                      *                                                               ,                                               S                   




.       %                                              !                           @                               4                   1                                                                                          *                                               *                                           %                           !                                                                                  $                                                  (                                                          Z                                                                                                                                                          @                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 2 of 6




                                                                                                                                                                                                                                                                                                                d
                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                                           '                                                                                                                                                          $                                                                                                                                                                                          +                                                               (                               %                                                                                                                                                                                                                @                                                                   $                                   !                                                                   0                                                                                                                                                                                                                                  %                                                       !                                                                                                                                                                                         (                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                   %                                                               &                                   &                                       %                                                           O                                                                   $                           !                                                                       0                                                                                                                               (                                                                                                                                                  &                                                                                                                               +                                               (                                                   %                                                           +                                                                                                          (                                                                              ,                                                                                                                                                                                                       !                                                               @                                                                                                                                                       $                                   *                                                                                                                   +                                                                   (                   %                                                               R                                                                                                  *                                                                                                                              !                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d
                           %                                               *                                                                           *                                                                                           %                                                           !                                                   &                               ,                                                                                   "                                                                   !                                                           %                                                                   O                                                                                                       !                                                                                                                                                                                                                                                                                                                      U                                                   6                                                                           U                                                                                   V                                                                                                                                                                                              @                                                                               $                                   !                                                       0                                                                                                       W                                                                                                                                                       "                                                                                                                                                                          1                                                                                                                  (                                                                                                                                                                                                        -                                                                       V                                                                           $                           R                                                                                                                                                  W                                                                                                                               "                                                                                                      -                                                           '                                                                                                                              X                                                                                                                                                                                              T                                                                   Y                                                           5                                                           7                                                       7                                                                                                                                                       !                                                           @                                                                                                       *                                                                                               %                                                               (                                                                                                                                                              +                                                                                                   (                                                          $                                                                                                                                     &                                                                       (                       &                                   ,




        @                                                                                                                                                (                                       $                                   S                                                                                                      @                                                                                                                                                                                      P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q
                                                                                                                                                                                                                                                                                                                V                                                                   W                                                               '                                                                                                                                                                                                           5                                                                                       -                                                                                                                                                                                      V                                                                       W                                                                                               )                                                                               e                                                                                                                                           5                                                           U                                                                       -                                                                                                   W                                                                                                   f                                                                                                                                   V                                                                               3                                           g                                                                                           h                                                                                                                                                                   W                                                                                                   2                                                                                                   e                                                                                                                                                       g                                                                                           3                                       V                                                                               V                                                   2                                                                                           ?                                                                                       h                                                       -                                                                                           i                                                                                           #                                                                                       3                                   '                                                                                                                               U                                                                   -                                                                               :                                                                       9                                                                                       2                                                                                   1                                                                           h                                                                                                                                               3                                   3                                                       -                                                                                                           2                                                                       #




                                                                                                                                                                                                                                                                                                                2                                                                                                                                                                                                                                             3                                       '                                                                                           3                                           W                                                                                               #                                                                                                                                                                   '                                                                                   W                                                                                                                                                                   '                                                       9                                                                                           h                                                                                                                                                               )                                                                                       3                                       '                                                                                   j                                                                                                                                                                   W                                                                                                           f                                                                                                                                                               V                                                                                       3                               g                                                                                                       h                                                                                                                                                   W                                                                                   2                                                                                       e                                                                       -                                                                                                                                                                              h                                                               k                                                                                   2                                                                                                   B                                                                                                                                   )                                                                                       W                                                                                       i                                                                                           #                                                                           '                                                                               j                                                                               -                                                                                                                   '                                                                           h                                                                               k                                                                                                           2                                                               1                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d                                               d
                                                                                                                                                                                                                                                                                                                2                                                                               )                                                               )                                                                               W                                                                                   B                                                                                                                                                                                                              3                                           #                                                                               ?                                                                                                                                       '                                                               W                                                                                                                       '                                                                   9                                                                                                       h                                                                                                                       /                                                                                                                       2                                                                               :                                                                                                           W                                                                                               B                                                                                                                                           :                                                                                   V                                                                                       2                                                                                   '                                                                                                               '                                                                               9                                                                                   h                                                                               B                                                                   h                                                               W                                                                                       f                                                               l                                                   B                                                                               h                                                                                       )                                                                   W                                                                                       B                                                                                                                                                                      h                                                                                                                                                                                              3                                           #                                                                                                                   U                                                                           m                                                           T                                                       6                                                                   n                                           5                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                                                W                                                                               f                                                                                               '                                                                   9                                                                                       h                                                                                                                                                                                                                                                  h                                                               h                                                                                                                                                                                                                          2                                                                                   #                                                                                                                                                                                                                          :                                                                       V                                                                           2                                                                                                   '                                                                                                               B                                                                                               h                                                                                           )                                                                                           W                                                                                               B                                                                                                                                                                                              1                                                                                                           W                                                                                           f                                                                                                                                                                          h                                                                       k                                                                                       2                                                                           B                                                                                                               )                                                                                               W                                                                               i                                                                                   #                                                                                           '                                                                   j                                                                                       -                                                                   '                                                                               h                                                                   k                                                                                   2                                                                                                   1                                                                               4                                                                           ;                                               '                                                                                                                  




                                                                                                                                                                                                                                                                                                                <                                               :                                                                   (                   %                                                                   +                                                                                                  (                                                                                                      ,                                                                           =                                                   >                                                       4




                                                                                                                                                                                                                                                                                                                U                                                               4                                                                                                                                                                                                                                                                                           '                                                                                                                                                          $                                                                                                                                                              )                                                                                       %                                                                                                                  (                                                                                                                                                                                                                                                                                                                                                                                            A                                                                                                          (                                               $                                                                                  @                                                           $                                                                                                                                                 $                               %                                                                           !                                                                                                                                               %                                                                       R                                                                                                          (                                                                                                                                                                                                                                                                                                                                                                               %                                                                   !                                                                                  (                               %                                                           R                                                                                                                      (                                                                                  ,                                                                                                                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                                                                                                  $                                                                                                                                                                                                             %                                                   *                                                                           +                                           &                                                                                                         




        @                               $                   R                                                                                          (                                                                                  $                                                                      ,                                                                                               S                                                                                                                             O                                                                                                                                                                                                                                     !                                                                                                       :                                                                   &                                                                                                   $                               !                                                                                      $                                   .                                           .                                                                                                                       !                                                                   @                                                                                                                                                                                                                  %                                                               (                                   (                                       %                                                               O                                                                                                                                                                      (                                                                                              -                                                                                                                                               !                                                                       @                                                                                                                                                                                                                                                                                                                                                                    *                                                                   %                                                                                                                              !                                                                                                                          $                               !                                                                                                                                                                  %                                           !                                                                                      (                                                   %                                                           R                                                                                                                  (                                                                                      ,                                                                                                                                              X                                                                                                                                                                                                                                                @                                                                                                                                                              o                                                                   T                                               U                                                           -                           6                                                   6                                                   6                                                       4                       6                                       6                                                                   4




    p                               q                                   q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q
                                                                                                                                                    5                                                           Y                                                                       i                                                                                               4                               1                                                       4                       )                                                                                       4                                                       r                                                                                                                                                                           7                                                                       7                                                       5                                                                                   4




                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                                           :                                                                                       &                                                                                           $                                       !                                                                                          $                                       .                                       .                                                                                                       $                                                                                                                                                                                                                                                                              !                                                                                                                                                                              $               %                                                                               !                                                                                                               &                                                                                                                                                                                                                                                                                     %                                                                                                                                  $                                                                                                                                      $                                   %                                                       !                                                                                                                                                                                           !                                                               @                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                                                                                                                                                                                              %                                                           .                                                                                                                                                                                                                                                      (                                                                                                                                                                                                    4                                                                                       2                                                                                                                                                                                                                              (                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




        +                                   %                                                                                                                                                                                                                                                                                                                                                                                                                <                                                                                                                                                                                                                                                                                       %                                                               *                                                                                                                                                               (                                                           ,                                                                                           +                                                                       %                                                               O                                                                                                                                              (                                                                                                                                                                                                             %                                                                                                                                                                      %                                                           &                                           @                                                                       -                                                                                                   *                                                                                                                                                                       !                                                                                                                                       0                                                                                                                          -                                                                                                                                       !                                                                   @                                                                                                   @                                               $                                                                                          +                                                               %                                                                                                                                                                                                             %                                               .                                                                                                                                                                                                                                                                                                                                                                                                      -                       =                                                                                                           $                                                                                                                                                                                                                                                                                                                                                               (                                                                                                                                                              &                                                                       +                                                                                                               (                                                                  ,                                                                               $                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q                                                           q                                                                                                                                               d                                                           d                                                       s                                                                                                                                                                                                                                                                                                                                               d                                                                                                                                                                                                                                       d                                                               s                                                           d                                                                                                                                                           Q                                                                                                                                                                                                                                                                                                                                                                                                           q                                                       q                                                                                               {                                                                                                                                   p
        $       !                                                                                                                             (                                                                                                                                                                                                                                   %                                                                                                                                                                                                                                                                                                                 $                                                                                                  4                                           t                                                                                       H                                                                           u                                                       H                                               D                                                       D                                                   K                                                                                                                                           H                                                                       u                                                       v                                                               w                                                                                           x                                                           x                                       K                                                               y                                                       v                                                                       u                                                       v                                                                           z                                                                                                                                                                                                                   -                                                                                                                                                                                                                                                                                                           i                                                                                                   4                   1                                                           4                                                                                                               U                                                       Y                                                       -                                                                                                                                                                                                                                                                                   ;                                                                                                       m                                                                   Y                                                               6                                                           >                                           l                                                               x                                                                                                                                                                                                                                                                                                       v                                                                                               v                                                                                   |                                                                               H                                                                       G                                                   }                                                                       t                                                                               v                   w                                                                   v                                                       u                                                           v




                                                        q                                                                                                                                                                                                                                                                                                                                                                   q                                                                                                       q                                                                                                                                                                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s                                                                                                                                                                                                                                                               s                                                                                                                   s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q
t                                                                                               x                                       ~                                                       E                                   N                               N                                                               |                                                                                                               I                                               I                                                                                   u                                                                                                                                                                                                                                                                                                                                      D                                           K                                               M                                                                                       v                                           z                                                                               z                                                                           J                                                                           -                                                                           Y                                                                   U                                                                           m                                                                                                           f                                                                       4                                                           1                                                                                                                                              +                                                                               +                                                                                           4                                                               5                                                                   @                                                                                                                                                                       6                                                               5                                                                           -                                                                                                                           6                                                                                                                                       ;                                                   1                                                                       4                                                                                                                  4               #                                                                                                           4                       j                                                                                           4                                               5                                                               6                                                                                                                                   5                                                               >                                               4                                                                                                                                                                                                                                                                                            !                                                                                                                                                                                                                                          (                                                                                                                                                                                                                                                                                                  $                                                                                                                                                                        




        (                                                                                              &                                                                               +                                                                                                       (                                                                      ,                                                                                                           $                                   !                                                                                                               $                                           !                                                                                                                                                                             (                                                                                                                                                                                        -                                                                           $                                                                                                                                                                                                                            $                                                                              $                                                                                                                                                             !                                                                                                                                                                             $                               +                                                                                                                                                                                              !                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                      $                                                                                                                                             !                                                                                                                                                 $                                   +                                                                                                           %                                                               .                                                                                                                                                                                                                                                                                                    S                                                                                                                  !                                                                                                          .                                           $                                                                                  $                                                                                   (                                       $                                                                                                                                                                                                             %                                                                   .                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                d                                                           d                                                   s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d                                                                   s                                               d                                                                                                                          s                                                   s
                           %                                               !                                                                          (                                   %                                                               &                                                                                                              .                                                   %                                   (                                                                                   +                                                                                                                              (                                                   +                                                                               %                                                                                                                                                                                                                                                            %                                                   .                                                                                           @                                                           $                   R                                                                                                                          (                                                                                          $                                                                                  ,                                                                                               A                                                                                                      (                                       $                                                                                          @                                                               $                                                                                                                                                     $                           %                                                                               !                                                                       4                                                           t                                                                                       H                                                               u                                                           H                                                           D                                                   D                                       K                                                       -                                                                                                                                                                                                                                                                                   i                                                                                               4                   1                                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4                                                                   '                                                                                                                                                                                                                                                                                     $                                                                                              -                                                           O                                                                                                                                                                             !                                                                                                                                                                     




           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %                                                                   !                                                                                                          (                                                       %                                                       &                                                                                   %                                                   .                                                                                                                                                                                                                                                                                                                                                                                                  .                                                       %                                                                   (                                                                                                                                                                                                                                                                                    S                                                                                                                  !                                                                                                                                  .                                               $                                                                                                                  %                                                                               .                                                                                                                                               !                                                   %                                                                                                                                                                                                                    (                                                                                                                   !                                                       @                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +                                               %                                                                       O                                                                                                                                              (                                                                                                          %                                                                                                                                                                                                                                                                                                            %                                                   (                                                                                   S                                                                                                                                                                                                                                                                                                                       @                                                                           $                                   !                                                                           $                                                              




        %                               O                                                                   !                                                                                               !                                                                                                               *                                                                                                                                                                              ;                                                                                       !                                                               @                                                                                                                                           @                                                               %                                                                                                                                                                                                                                                        %                                                                   >                                                   -                                                                                                                                                                                                                                                                                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                      $                                                                                                                                                         !                                                                                                                                                                                         $                               +                                                                                                           $                                                                                                                      <                                                                                                   &                                   &                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                (                                                                                                                                          .                                           %                                                               (                                                                                   @                                                       $                               R                                                                                                                                  (                                                                              $                                                                              ,                                                                                                                       +                                                                                                              (                               +                                                   %                                                                                                                                                                                4                   =




                                                                                                                        q                                                                                                                                                                                                                                                                                                                                                                                                                                                           q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q                                                   d                                                                                                                   Q
w                                                   L                                                                                                               D                                                       E                           y                                                   K                                                       I                                                                                                                                                                                                                                                                     H                                                                                   I                                               N                                                                                                                                                                                                                             D                                                                                                              x                                       N                                                                                                       u                                   v                                                                                                   J                                                                                           K                                                   G                                                                       w                                                                       F                                                                           D                                                   H                                                                                                                                                                                                                      K                                                                       K                                                                                                                                      x                                                                                                                                                                      G                                                       y                                                       v                                       -                                                                                   U                                                                   T                                                   T                                                                                                   i                                                                                                       4                   1                                                               4                                                                                                                                                                                                                                                                -                                                                               #                                                                                               %                                                                   4                                                                                                                                                                                                       8                                                                                               7                                                                   Y                                                                       5                                                           -                                                                                                                                              &                                               $                                   +                                                                                                   %                                                           +                                                               4                                                                                                                                                                          U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q                                               s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d                                                       d                                                                               s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d                                                       s                                                                                                                                                              s                                                           s
        ;               /                                                                                                                               (                                                           4                                                                       T                                                               -                                                                                   5                                                                   6                                                                                                                                                                                                           >                                                                                                                           ;                                                                                                  $                                                                                      $                               !                                                   0                                                                                                                                       t                                                                           H                                                                   u                                                               H                                                           D                                                       D                                               K                                                           -                                                                                                                                                                                                                                                                                                                                                                                                   i                                                                                                       4                           1                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                  5                                                                                                                                                                                                                                   >                                           4                                                               2                                                                                                                                                       !                                                                                                                                                          $                       %                                                                   !                                                                                                                       &                                                                                       S                                                                                                               !                                                                   "                                                       $                                   !                                                           0                                                                                                                                                                                                                                                                                                                     %                                                                                              $                                                                                                              $                       %                                                       !                                                                                                   $                                       




                           %                                               !                                                                                          $                               @                                                                                                              (                                                                                      @                                                                                                                                                                                                                                                      $                                                                                      $                                                                                                                                                         !                                                                                                           %                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                           !                                                                                                               O                                                                                                                                                              $                                                                                                                                                                                                                                 $                                                                                                                              $                                                                                                                                      &                                   %                                                                                                                                                                                                                                                                @                                               -                                                                                                                                                                                                                      @                                                                                                                                                                                                (                                       *                                                                                           $               !                                                                                                                                  @                                                                                                   S                                                                   ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %                                                   .                                                                               $                                                                                                                                             *                                                                                                               $                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d                                                       s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                                                                                               s
        %                               .                           .                               $                                                                                                                                                                 $                           !                                                                                                                                                                                                                                                                                                                                        (                                                                                                  $                                                                                          &                                                                                                                                                                                             %                                                               .                                                                                                                                                                                                                         %                                                                                                                      $                                                                                                                                  $                                               %                                                           !                                                                   4                                                                                                                                                                              H                                                           y                                                                                                                                          K                                                                       u                                                               E                                               H                                                                                                       |                                                               H                                                               G                                                                   }                                                                                                                      t                                                           w                                                                                                                                   u                                                   v                                                                                                                       y                                                                                                              L                                                                                   E                                                                                      N                                           -                                                                           U                                                                                                                                                                                                                           i                                                                                               4           1                                                                                   4                                                                   7                                                           6                                                                   7                                                                   -                                                                                       7                                                                                                       Y                                                                                                   ;                               5                                                   6                                           6                                                                                                               >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 3 of 6



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q                                                                                                           d
    ;                                  $                                              $                                   !                                       0                                                                           5                                                       Y                                                                               i                                                                       4                       1                                               4                   )                                                                                       4                                                                           r                                                                                                                                               7                                                                                                       Y                                                           >                                               4                                                           :                                                                   &                                                                                               $                           !                                                                                              $                                               .                               .                                                                                                                                                                              *                                                                                                                                                           $                                           !                                                                                       %                                                               .                                                                           .                                           $                                                                                                                                                                 $                                                                                                                  $                                       !                                                                                           #                                                                                                                                              O                                                                                                                               j                                                                                           %                                               (                                       "                                                                           -                                                                                                                      %                                                                                   :                                                                   &                                                                                       $                                       !                                                                                                          $                               .                                   .                                                           $                                                                                                                                                                                                                             $                                                                                  $                                                                                                                                         !                                                                                   %                                                                   .                                                           #                                                                                                                                                      O




    j                               %                                       (                               "                                                                           .                       %                                                               (                                                       @                                                       $                               R                                                                              (                                                              $                                                                          ,                                                                                   +                                                                                                                                      (                               +                                                   %                                                                                                                                                                                                                            4




                                                                                                                                                                                                                                                                T                                                           4                                                                                                                                                                                                                                   ?                                                                                       &                                                                              !                                                                       @                                                                                                                                               9                                                                               $                               !                                                           %                                                       A                                   %                                                                                                                                                                                                          $                                                                                                                                                                                  !                                                                                               $                                           !                                                       @                                                                       $                               R                                                       $                                       @                                                                                                                                                                                                                                  &                                                                                           !                                                                       @                                                                                                                                      $                                                                  $                                                                                                                                             !                                                                                                   %                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                   .                                                                                       '                                                                                                                              X                                                                                                                                                  4




                                                                                                                                                                                                                                                                Y                                                           4                                                                                                                                                                                                                                   B                                                                           %                                                                       ,                                                                                   9                                                                                               $                                   !                                               %                                           A                                           %                                                                                                                                                                                          $                                                                                                                                                                                          !                                                                                           $                               !                                                       @                                                                               $                                               R                                                   $                               @                                                                                                                                                                                              &                                                                                                                                                       !                                                           @                                                                                                                                          $                                                              $                                                                                                                                         !                                                                                           %                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                                                           .                                                       '                                                                                                                                                  X                                                                                                                                                                  4




                                                                                                                                                                                                                                                                m                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                                                                                                                                       +                                                                                                       (                                                                              ,                                                                                                                                                                                                                                                                    "                                                                                                                                                          @                                                                                                                                                                                         &                                                                                               (                                                                                                                          %                                                                               (                                                               ,                                                                                               (                                                                                  &                                       $                                                                                  .                                               -                                                                                                                                                                                                                                                                                                            *                                                                                                   %                                                                                                                  !                                                                                                                                                      $                                       !                                                                                                                                                  %                                               !                                                                                                                  (                                               %                                                           R                                                                                              (                                                                                  ,                                                                   $                                                                                                                                          *                                                                                                                                                                                                                                                                                                        (                                                                              @                                                                                                           S                                                   ,




                                                                                                 R                                                                                               &                                                                                                                                                     %                                                               .                                                                                                                                                                                        %                                                                       S                                                           A                                                                                                                                                                                                                %                                                           .                                                                                                                                                                                                                                                                        &                               $                                                                  $                                       0                                                                                                                                                          $                       %                                                                           !                                                                           -                                                                                                                           !                                                       @                                                                                                                                                                                                                                                                                                                                R                                                                                                               &                                                                                                                                                                             %                                                               .                                                                                                                                                                                                                                                                                                                (                                   $                           0                                                                                                                                                                                                         $                                                                                                                  *                                                                                                                                                                                                                                                                                                                                    (                                                                      @                                                                                       S                                                       ,                                                                                                                                                                                                                                                                                        &                       %                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                               s
    O                               $                       &                       &                                                               .                           %                                               &                               &                               %                                                   O                                                                                       4                                                                                                                                                          ~                                                               ~                                                                                               u                                                                               v                                                                                                  G                                                   u                                                                                           x                                                           N                               H                                           y                                                                       K                                                               D               M                                                                                                                                                                                                                 G                                                       y                                                               v                                               -                                                               Y                                                                       m                                                                                               f                                                                                                       4                               7                                                                   @                                                                                           5                                                   U                                                           5                                                           -                                                                       5                                                                   U                                                                                                                                                                           ;                       U                                                                                                                                                                                                             )                                                                                       $                                       (                                                       4                                                                                                       m                                                                   m                                                                                                                           >                                                           4                                                           1                                                                                                                                                                                                                    @                                                                           @                                                           $                                               .                                               .                                                                                              (                                                                                  !                                                                                          &                           ,                                                   -                                                                                                                                                             




                    *                                                       %                                                                                                  !                                                                                                                  $                           !                                                                                                                          %                                           !                                                                  (                                       %                                                               R                                                                                                              (                                                                                                      ,                                                                                   $                                                                                                                  <                                                                                                                                                                                                                                            R                                                                                                                                   &                                                                                                                                                                                                 %                                                                   .                                                                                                                                                                                                                                                                                (                                                   $                                                       0                                                                                                                                                                                                                    %                                                                                                   S                                                                                                                                                      +                                                               (                                           %                                                                                                                                                                                                                                                                                              @                                                                                                               %                                                               (                                                                                                                                                                                                                                                                                                                               X                                                                                                                                                                 !                                                                                                      %                                                           .                                                                                                                                                                                                                                                        $                                   !                                                           A                                                                          (                                                       ,                                                                                                                          %                                                                                               S                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Q
    +                       (                                                  R                                                                                          !                                                                                                                                 @                                                   4                       =                                                                                                                                  H                                                       D                                       N                                                                                          K                                                   D                                                                                                                                                                                             G                                                           x                                           v                                                                                                                                                              D                                       M                                                                                       v                                                                                           u                                               v                                                                           z                                                                           K                                                                                                                                                                                         J                                                                                   K                                                       G                                                                                                                                                                                                                                     G                                                   y                                       v                           -                                                                                           5                                                                   m                                                   7                                                                                                           f                                                                           4                               7                                                               @                                                                                                                       m                                           6                                                                       Y                                                                   -                                                                               m                                                                                                                               6                                                                                               ;                                           U                                                                                                                                                                                                                     )                                                                   $                                       (                                       4                                               5                                                           6                                                                           6                                                           5                                                               >                                                                           ;                                   Z                                                                                                                          %                                                                                          $                               !                                               0




                                q                                                                                                                                                                                                                                   q                                                                                                                                                                                                                                                       q                                                                                                                                                                                                                                                                                                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q                                                                                                                                                                                                                                                                                                                                                                                                                                               q                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               d                                                                           Q
z                                                       E                       G                                                   E                           G                                       F                                                                                                           D                                                           u                                                       v                           z                                                                                               E                                       G                                                               E                           G                                                       F                                                                                                                               D                                                       -                                               T                                                           6                                                       U                                                                                               f                                                                       4                           5                                                               @                                                                                           T                                                               5                                                               T                                                       -                                                                       T                                                                       5                                                               m                                                                                       ;                                           U                                                                                                                                                                                                                                         )                                                                   $                       (                                                               4                                                                                                               m                                                   Y                                                                   7                                                               >                                   >                                                       l                                           x                                                                                                                                                                                           H                                                                       I                                       x                                               K                                                                                                                                                                  H                                                       D                                       }                                                               H                                                                       x                                               -                                                           T                                               7                                                           T                                                                               f                                                       4                   7                                                                       @                                                                                                                                                                                                              7                                                                                                                                                                                           4




                                                                                                                                                                                                                                                                        Q
                                                                                                                                                                                                                                                                                                                        6                                                   4                                                                                                                                                                                   9                                                                                                                                              (                                                                                          -                                                                                                                                                                                                                                                                            R                                                                                                                       &                                                                                                                                                                                                     %                                                                       .                                                                                                                                                                                                                                                                                                                    (                                   $                                           0                                                                                                                                                                                                                                                                                %                                                                                                                   S                                                                                                                                                          +                                                           (                                               %                                                                                                                                                                                                                                                                                  @                                                                                                                           $                                                                                                                                                                                                     !                                                           .                                           %                                           (                                                                                                                                             *                                                                                                                                                                                  !                                                                                                                      %                                                                   .                                                                                                                                                               *                                                                                                                   %                                                       (                                                                  0                                                                                                               0                                                                                                                                                              &                                       $                                                              !




                                          (                           %                                                                                          0                                                                                                                                          .                               %                                                           (                                                                                                     &               %                                                                                                                                                                     (                                                                                                                  4                                                           3                               .                                                                               :                                                               &                                                                                       $                               !                                                                                      $                                               .                                   .                                                                               O                                                                                                                                                      (                                                                                                                                                                                         %                                                                                                           .                               %                                                           (                                                                                                                                                                                                 &                                   %                                                                                                                                                                                         %                                                               !                                                                                                                                                                                                                                                                                                :                                                                   (                                           %                                                       +                                                                                                              (                                                                                              ,                                                           -                                                               $                                                                                                      O                                                                                           %                                                                                                                                          &                           @                                                                                           S                                                                                                                                                                         !                                                                                          $                                                                              &                                                                                          @                                                                                                              %                                                                                                                                                  $                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q
                                                                                                     .                                                                                      &                   &                                                                                                                                                                                                                                                                                !                                       @                                                                                       +                                                                       %                                                                                                                                                                                                                                                                                              $                                       %                                                           !                                                                                                       %                                           .                                                                                           $                                                                  -                                                                               %                                                               (                                                                                                                                                                                                                                                                                    +                                                                   (                                       %                                                                                                                                                                                                                                                                            @                                                                                                                                  %                                                           .                                                                                                                                                                           .                                       %                                                           (                                                                                                                                                         &                                   %                                                                                                                                                                     (                                                                                                                                                                                                                                         &                                                                                                      4                                                           2                                                                                                                                                                                              %                                                       .                                                           /                                                                                                                                       ,                                                                                                           5                                                                       Y                                                           -                                                           5                                                   6                                                                                                                       m                                                       -                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                                                                                                                                                                       Q                                                                                                                                                       s
           %                                                                                  &                                                                                                       *                                                                                   %                                                                                                          !                                                                                          @                                                                                                                                                                                 O                                                                                                                                                                                                                          o                                                   T                                                                                                                       -                                   6                                                       7                                                                                                                                               4               U                                                                                                                                               4                                                   '                                                                                                                                                                                                     (                                                                                                  .                                               %                                                           (                                                                                                  -                                                                                                                                                                                                                                                                                                                            *                                                                                           %                                                                                                                      !                                                                                                                                  $                       !                                                                                                                                                      %                                                                           !                                                                                  (                                               %                                                                   R                                                                                                          (                                                                                      ,                                                                                               $                                                                                                                              *                                                                                       %                                               (                                                                                                                                                                                                                                                !                                                                                                           o                                                           T                                                   U                                                           -               6                                                               6                                                               6                                                                   4                   6                                                               6                                                   4




                                                                                                                                                                                                                                                                        Q                                                   Q
                                                                                                                                                                                                                                                                                                                                                                            4                                                                                                                                                                                   g                                                                                                                                              !                                                                                                                                                                                                                         $                                                                                                      +                                                   (                                               %                                                                   +                                                                                                                  (                                                                   $                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                                                           !                                                                                                                                                                              $                                                                                                                     (                                   $                                                                                                                                                                 %                                                               .                                                                                   '                                                                                                                  X                                                                                                                                                                                  -                                                                   1                                                                                                                   !                                                                                                           2                                                                                       !                                                                                                          %                                                       !                                                       $                               %                                                                                                                                                                  $               R                                                           $                                                                                              $                                   %                                                           !                                                       -                                                   S                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                                       q                                                   q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q                                                                                                               d
                                          $                                                                                                                                                                        $                                                                                                                                             %                                                           !                                                                                                                     (                                   !                                                                                                                                                                                     $                                                                                  &                                                                                                                                             %                                                                                                           (                                                                                                                                          &                                                                                       +                                                           (                                               %                                                               +                                                                                                                  (                                                                                      ,                                                                                                           &                                           %                                                                                                                                                                                                                                                                                                        @                                                                                                       $               !                                                                                                                                                                                                                                             X                                                                                                                   (                                                                                       )                                                                                       %                                                                                                                                  !                                                                                          ,                                                               -                                                                               '                                                                                                                      X                                                                                                                                                                                  4                                                                                                                                                                                                                                                                   5                                                           Y                                                                           i                                                                                                           4                               1                                                                           4                   )                                                                               4                                                                   r                                                                   r                                                                                                                                           5                                                                                                           -




        Q                                                                                                           Q
                            7                               m                                                                                               ;                               S                                               >                                       ;                               5                                           >                                                   4




                                                                                                                                                                                                                                                                        Q
                                                                                                                                                                                                                                                                                                                        5                                                   4                                                                                                                                                                                   '                                                                                                                                                                                                                     .                                                                   %                                           (                                                                                  0                                                           %                                                   $                                   !                                                                       0                                                                                       +                                                                                                                   (                                                                                                       0                                                           (                                                                                                           +                                                                                                                                                                                                                                                                     (                                                                                                                                                      $                                               !                                                                                                                  %                                               (                                               +                                                           %                                                           (                                                                                                                                                                             @                                                                                                       S                                                           ,                                                                                       (                                                                                              .                                                                                                                  (                                                                                      !                                                                                                                                                                                             .                                           %                                                                   (                                                                                                                                   &                           &                                                       +                                                                                                                  (                           +                                                   %                                                                                                                                                                                                                                        4




                                                                                                                                                                                                                                                                        Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q
                                                                                                                                                                                                                                                                                                                        7                                                   4                                                                                                                                                                                   W                                                                                       !                                                                                                                           %                                                                               (                                                                                                                                           S                                                       %                                                                                                                                                                                                             /                                                                                                                                                                                       ,                                                                                                                                                                           m                                                                               -                                                                                                   5                                                                       6                                                           6                                                       7                                                                               -                                                                                                                                                                                                                                                 .                                                                                                      !                                                       @                                                                                                               !                                                                                                                                                                                                             ?                                                                                       &                                                                                              !                                                       @                                                                                                                                                                                                   9                                                                               $                                   !                                                   %                                                           A                                                   %                                                                                                                                                                                                                                                                          !                                                   @                                                                                                   B                                                                                                   %                                                               ,                                                                                                           9                                                                                   $                               !                                                               %                                               A                                           %                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q
    ;           <                                                                          %                                                           (                           (                       %                                                               O                                                                                                                                  (                                                  =                                           >                                                                                                                              X                                                                                                                                                                                                                                                                                                                      @                                                                                                                                                                                                                                       +                                           (                                                           %                                                               *                                                                                                   $                                                                                                                                     %                                                           (                                               ,                                                                                                               t                                                                                                   K                                                       N                                                                                                                                                                                                   $                                   !                                                                                                                                                                                                                                                                                                                    +                                                       (                                       $                           !                                                                                                                                      $                   +                                                                                                                               &                                                                                                                                                   *                                                                                                   %                                                                                                              !                                                                                                                                                              %                                                                   .                                                                                                       o                                                           Y                                                                                                               -               5                                                   6                                               6                                                                       4                               6                                                           6                                                                                                                   ;                           <                                                       #                                                                                           %                                                                                                                                         =                                               >                                   -




    %                       (                   $                       0                                               $                       !                                                                                       &                                   &                               ,                                                                                       +                                                                                           ,                                                                       S                                                   &                                                                                                                                                                                     %                                                                                                   2                                                                                                                                           *                                                                                                                                                                                                                                     f                                                                                                                                  !                                                                       @                                                               $                               !                                                       0                                                                                                                               )                                                                               %                                                           (                                           +                                                                               4                   -                                                                                                       @                                                                       S                                                                                                                                               2                                                                                                                                           *                                                                                                                                                                                                                                             9                                                                                       %                                                   *                                                                                                                                                                                                                  V                                                                           %                                                                                                   !                                                                                                           ;                                       <                                                               2                                                                                                                                                           *                                                                                                                                                                     =                                       >                                                                                                                                                                                                                                      &                                                                              !                                                   @                                                                                                                      (                                                                   %                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 4 of 6



&   %                                                                       !                                                                                                                                                                                                                                                                   (                                                                  @                                                                                           S                                               ,                                                                                                                                                                                                                                                                                                :                                                                           (                                           %                                                                       +                                                                                                                          (                                                          ,                                                                       4                                               2                                                                                                                                                                          (                                                                                                                                                                                                                                                                                                                     !                                                               @                                                                                                                                                                                      %                                                   (                                   (                                                                                                                                                                                                                                                                                               %                                                               +                                                       ,                                                                                                   %                                                           .                                                                                                                                                                                                                                                            #                                                                                           %                                                                                                                                                                                             $                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @                                                                                                                                                                                                             (                                                                                                                                         %                                                                                                                                           




                                            4




                                                                                                                                                                                                                                                                Q                                       d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q                                           q
                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                           )                                                                   %                                                                       !                                                                                                                                                                                     (                                           (                                                                                                              !                                                                                                      &                                           ,                                                                   O                                                                                           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                                                                                                                       $                               %                                                               !                                                                                                       %                                                                   .                                                                                                                                                                                                                                                        #                                                                                               %                                                                                                                                                                                                                                                        %                                                                           (                                   (                                               %                                                               O                                                                                                                                  (                                                                                                                                                                                     X                                                                                                                                                                                                                                                                                                                      @                                                                                                                                                                                                                                                                                                                                                                                                                                                                 K                                                                                                                                                                         D                                                                                                  x                                               N




;       <                                                                                                                                                                                @                                                                       %                                                       .                                                       '                                                           (                                                                                                                                                        =                                                                                                                                           !                                                           @                                                                                                                                                  %                                                                       0                                                                                                                                                                                                                                                               (                                                                       O                                                                                           $                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                               %                                                                                                                                                                             -                                                           <                                                                   V                                                                           %                                                                                                                           !                                                                                       2                                                                           0                                                                   (                                                                                                                                     *                                                                                                                                          !                                                                                                          =                                                       >                                               -                                                                                                                                                                                          0                                                   (                                                                                                   !                                                                                                      %                                               (                                                   -                                                               0                                                       (                                                                                               !                                                                                      $                                   !                                                                       0                                                                           2                                                                                                                           *                                                                                                                                                                     -                                                               $                                                          




                                                                                                                                                                                                                                                     %                                       (                                                                                                                                                  !                                                               @                                                                                                                                                                                                                         $                                           0                                                           !                                                                                                                          -                                                                                                                                                                                                                                                                                                                                                                               (                                       $                                                                  ,                                                                                                               $                                   !                                                                                                                                                                         (                                                                                                                                                                                                                                            $                                               !                                                                                                                                                                                                                                                                                                    :                                                                   (                                   %                                                           +                                                                                                      (                                                                                      ,                                                                   4                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                      @                                                                                           %                                                       .                                                                       '                                                                           (                                                                                                                                                                                                                            O                                                                                                                                                                                                                      (                                                                                                                                                     %                                                       (                           @                                                                                                          @                                                                           $                                   !                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q                                                                                                                               Q                                                   s
%                       .                       .                       $                                                              $                                                                       &                                                       +                                                                                                      S                                                   &                               $                                                                                                              (                                                                                                                                         %                                                                       (                                   @                                                                                                                                                                  %                                                                       .                                                                                                                                                                                                             X                                                                                                                                   (                                                                           )                                                                                           %                                                                                                                                              !                                                                                                                              ,                                                               -                                                               '                                                                                                                                                  X                                                                                                                                                                              -                                                                                                                                              !                                                           @                                                                                                  (                                                                                       $                                   !                                                                                                                     (                                                                                                  *                                                                                                                                                                  !                                                                                                                                                  !                                                                                                                      *                                                                                   S                                                                                                                      (                                                                       5                                                                       6                                                           6                                                           7                                                               6                                                                                                               7                                                                                                                                                                                   U                                                       5                                                       4                                                       2                                                                                                                                              (                                                                                          




                !                                       @                                                                                                              %                                               (                       (                                                                                                                                                                                                                                   %                                                   +                                               ,                                                                               %                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @                                                                                           %                                                       .                                                                           '                                                                           (                                                                                                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     @                                                                                                                                                                                                                         (                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4




                                                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                                                                                        U                                                       4                                                                                                                                                                                                           :                                                   &                                                                                                   $                                               !                                                                                                  $                           .                                           .                                                                                       $                                                                                                                                                                                                                                                                                                                                                                                                                             (                                                   (                                                                                                      !                                                                                                                                                                                                                                                 %                                                               &                   @                                                                                                                                                      (                                                               %                                                               .                                                                                                                                                                                                                                                                                            #                                                                       %                                                                                                                                                                                                                                     !                                                       @                                                                                               S                                                                                                                              !                                                                                                                          .                                               $                                                                          $                                                                                       (                                       ,                                                                                                   %                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 @                                                                                               %                                               .                                                           '                                                                   (                                                                                                                                                                        4                                               3                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q                                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                           Q                                                                                       d
$                                                                                      &                                                              %                                                                                                                                       L                                                                           K                                                   D                                               N                           F                                                   H                                   F                                                                                                                                                                                                                       %                                                                       .                                                                                                                                                                                                                                                                                        V                                                       %                                                                                                                       !                                                                                       2                                                                                           0                                                                               (                                                                                                                                                                             *                                                                                                                                                                  !                                                                                                                      -                                                                                                                                                                                                          @                                                                                                                      .                                           $                           !                                                                                                          @                                                                                           S                                                                       ,                                                                       '                                                                                                                              X                                                                                                                                                                                                              :                                                                   (                                           %                                                           +                                                                                                          (                                                                      ,                                                                                                       )                                                               %                                                                       @                                                                                                                                                  r                                                                               U                                                                                                                                               4                       6                                                       6                                               6                                                                                                       ;                                                                                       >                                           4




                                                                                                                                                                                                                                                                Q                                       s
                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                          %                                                                       (                                       (                                                   %                                                                   O                                                                                                                                                      (                                                                                                                                              .                                                                                   $                           &                                                                                      @                                                                                                                                              %                                                                                                                   *                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                               +                                                                                                                       ,                                                   *                                                                                                                                                                  !                                                                                                                                                                                                                                        !                                                       @                                                                                                      (                                                                                                                                                                                                                                                                                                                                                                                      (                                   *                                                                                                                                                                                  %                                                               .                                                                                                                                                                                                                                                                            V                                                                       %                                                                                                           !                                                                                                           2                                                                           0                                               (                                                                                                                                     *                                                                                                                              !                                                                                          4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Q                                                                                                                                                                                                                                                                                           Q
'                                                                                                                                                 V                                                           %                                                                                           !                                                                                           2                                                                                           0                                               (                                                                                                                         *                                                                                                                                                                      !                                                                                                                                                              $                                                                                                                                                                                                                                                            (                                           (                                                                                              !                                                                                                  &                               ,                                                                                                                                           @                                                                                                                                                                                                                                                             .                                               %                                                                                   (                                                                                                                                                                                                                                                                                                        f                                                                                                                                          S                                                       (                                                                                                                                                      (                                           ,                                                                                                                                                   -                                                                                   5                                                                           6                                                                                                                               Y                                                                                                                       +                                                                                                           ,                                                           *                                                                                                                                                  !                                                                                                                                                                                                              !                                                           @                                                                                                                                                                   &                                       &                                                                                                                                                                             S                                                                                                                                             Z                                                                                                                                                     !                                                       




*                                       %                                       !                                                                                                                         &                       ,                                                                               +                                                                                               ,                                                       *                                                                                                                      !                                                                                                                                                                 4                                           #                                                                                                           %                                                                                                      $                                                                                                                                                                                                 %                                           .                                                                   @                                                                                                                      .                                                                                                                                                                              &                                                                                                                                                                                                      !                                                                   @                                                                                               (                                                                                                                  Z                                                                                                                                                                                                                                                                                                                                                      %                                                                                                                                                                                             (                                                                                                                                          O                                                                                                                                                                                                  *                                                                                                                                                                           $                               &                                                                                          @                                                                                                                          %                                                                                                                                                                                  %                                                   (                                           (                                               %                                                           O                                                                                                                                          (                                                                                                                  $                                       !                                                                                                                                                                                                                                 %                                                       (                               @                                                                                                                   !                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q                                                                                                                                                                                                                                                                                                           Q
O                               $                                                                                                                                                                                                                                                                                  V                                                               %                                                                                                       !                                                                       2                                                                               0                                                                   (                                                                                                                                                             *                                                                                                                                                                          !                                                                                                                                                                                  !                                                           @                                                                                                                                                                                                                                                                                                                    '                                                                                                                                          X                                                                                                                                                                                                                                          :                                                                                           (                                   %                                                           +                                                                                                                              (                                                                      ,                                                                                                       )                                                                                   %                                                   @                                                                                                                                                      %                                                       !                                                                                       2                                                                                                                                                                          0                                                                                                                                                                                                                                                                                                                7                                               -                                                                       5                                                           6                                                                                                                   Y                                                                           4                                                                   2                                                                                                                                              (                                                                                                                                                                                                                                                 !                                                       @                                                                                                                              %                                                       (                               (                                                                                                                                         




               %                                       +                                       ,                                                                           %                                               .                                                                                                                                                                                                            #                                                                                   %                                                                      $                                                                                                                                                                                         %                                                               .                                                                                                                                                                                                                                 .                                                                                                                                                              &                                                                                          $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             @                                                                                                                                                                                                                                     (                                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4                                                           '                                                                                                                                                                                                                                                 @                                                                                                      .                                                                                                                                                      &                                                                                              O                                                                                                                                                                                                                                  !                                                           %                                                                                                                                                                                                                                                (                                                                                  @                                               -                                                                                                       !                                                           @                                                                                                                                                             




*                                                                                                                                                 (                               $                                                      ,                                                                               %                                       .                                                                                                                                                                                                                        @                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                            S                                                                                                                                                                     !                                                                                                                                                                                                                                                                                                                                &                                                                                                              (                                                                                                                                                                                                             @                                                                                               S                                                                                   ,                                                                                                                                                                                               #                                                                                       %                                                                                                      $                                                                                                                                                             %                                                           .                                                                               2                                                                                                                                                                                                                                    &                                                                                                          (                                                                                                                              $                                   %                                                   !                                                                                           %                                                       .                                                                               V                                                                                   %                                                                                                               !                                                                                                   /                                                                                                                                                                                                                                                 (                                               $                                                          ,                                                                               $                                                                                                                                                                                                               @                                                                               %                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                            Q                                                                                                                                                                                                                                                                                           Q
                                                                                                                                                        *                                                                   S                                                                                                              (                                                                                                           7                                                               -                                                   5                                           6                                                                                                                                       Y                                                                       4                                                               2                                                                                                                                                                                      (                                                                                                                                                                                                                                                 !                                                               @                                                                                                                                                                          %                                                           (                                                           (                                                                                                                                                                                                                                                                                                                   %                                                                                   +                                                       ,                                                                                                               %                                                           .                                                                                                                                                                                                                                                                        #                                                                                   %                                                                                                  $                                                                                                                                                                     %                                                   .                                                                                                           2                                                                                                                                                                                                                                                    &                                                                              (                                                                                                                                  $                                       %                                                   !                                                                                                               %                                                                   .                                                               V                                                                   %                                                                                                                           !                                                                                                   /                                                                                                                                                                                                                         (                                       $                                                      ,                                                                                       $                                       




                                                                                                                                                                                                                           @                                                                                                                                                                             (                                                                                                                     %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4




                                                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                                                                                        T                                                       4                                                                                                                                                                                                           :                                                   &                                                                                                   $                                               !                                                                                                  $                           .                                           .                                                                                   S                                                           (                                               $                                           !                                       0                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                                    $                                                                                                                                                             %                                                                                           %                                                                               S                                                                                                                                                                  $                                       !                                                                                                                                                   !                                                                                               %                                                       (                               @                                                                                                                  (                                                                           .                       %                                                       (                                                                       .                                       %                                                               (                                                                                                                                                                     &                                       %                                                                                                                                                         (                                                                                                                                                                                      0                                                                                                           $                                           !                                                                                                                                                                                                                                                    %                                                       (                                               (                                           %                                                           O                                                                                                              (                                                                                      4




                                                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                                                                                        Y                                                       4                                                                                                                                                                                                           '                                                                                                                                                                                                                             .                                       %                                                                   (                                                                                                      0                                                               %                                                                   $                                           !                                           0                                                                                       +                                                                                                                       (                                                                                                       0                                                                       (                                                                                                                   +                                                                                                                                                                                                                                                                                                     (                                                                                                                          $                                                   !                                                                                                              %                                                           (                                                   +                                                           %                                                           (                                                                                                                                                                                 @                                                                           S                                                       ,                                                                                           (                                                                                                  .                                                                                                              (                                                                                                  !                                                                                                                                                                                 .                                       %                                                                   (                                                                                                                       &                                           &                                                               +                                                                                                                  (                                           +                                                   %                                                                                                                                                                                                                    4




                                                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                                                                                        m                                                       4                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (                                               (                                                                                  !                                                                                                                                              *                                                                                                       %                                                               (                                                                                      0                                                                                                                                   0                                                                                                                                                                                                                                                                 %                                                                       .                                                                                           (                                                                                                                                                             %                                                           (                                               @                                                                                                       O                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                   $                           0                                                                                                                                                                                                                                            %                                                                                                                                                                  !                                                           .                                               %                                                       (                                                                                                                                                                                                                                                                                                                                                                                      #                                                                           %                                                                                                                                                                                                                             !                                                   @




                                                                                                                 @                                                                                   %                                               .                                                                           '                                                           (                                                                                                                                                    -                                                           :                                                               &                                                                                                           $                       !                                                                                                              $                                   .                                               .                                                                                                                                                                                                                                                                                                (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %                                                                               .                                                                                                                                                                                                                                                 $                               %                                                       !                                                                                                                   .                                   %                                                       (                                                                               .                                                   %                                                       (                                                                                                                                 &                                       %                                                                                                                                                                                 (                                                                                                                                                                                                          0                                                                                                       $                           !                                                                                                                                                                                                                                                                                        %                                                           (                                   (                                           %                                                           O                                                                                                                                      (                                                                                                  4                                                       '                                                                                                                                                                                                                 V                                                           %                                                                                               !




2                               0                                           (                                                                                                                 *                                                                                                                              !                                                                                                                              $                                                                                                                                                                                                                                                                                                             %                                                   !                                                                                                                  (                                                                                                                                                                                                 -                                                                                                                                   !                                                               @                                                                                                                                           :                                                               &                                                                                                           $                                               !                                                                                                              $                                               .                                   .                                                                                                           .                                                                                                                      &                           &                                               ,                                                                                                                               +                                                                                                                              (                                   .                                   %                                                       (                                       *                                                                                                                                                  @                                                                                                           $                                                                                                                                                                                                 %                                                           S                                                               &                                           $                               0                                                                                                                                      $                                   %                                                           !                                                                                                                                                                                                                                             !                                                               @                                                                                                              (                                                                                       $                                                                                          4                                                                                                                                                  %                                               (                                           (                               %                                                       O                                                                                                                              (                                                                          -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 5 of 6



                   %                                   O                                                                                                      R                                                                                                          (                           -                                                               @                                                           $                                       @                                                                                               !                                                       %                                                                                                                                                                                                     %                                                               *                                                                                                           +                                                   &                                       ,                                                                                   O                                                                                           $                                                                                                                                                                                                                                                                                                                                                                                      V                                                           %                                                                                                                                                   !                                                                                                               2                                                                                           0                                                       (                                                                                                                                                                                     *                                                                                                                                      !                                                                                                                                      S                                                           ,                                                                                               .                                                                                               $                                       &                               $                                   !                                                       0                                                                                                                  %                                                                                                                                                                             S                                                                                                                                                                                                             !                                                                          $                                                                           &                                   &               ,                                                                                       +                                                                                      (                                           .                                       %                                               (                                       *                                                                                               *                                                                                                                                                                                                                 (                           $                                                                               &




%                   S                                   &               $                           0                                                                                                                      $                                           %                                               !                                                                                                                          (                                                                                                  Z                                                                                                                  $                                       (                                                                                          @                                                                                                                                                                                  !                                                   @                                                                                                          (                                                                       $                                                                                                                                                                                                                                                   (                                               *                                                                                                                                                                              ;                                               +                                                                           (                                   $                                               !                                                                                                                  $                                   +                                                                                                                       &                                               &                                       ,                                                                   -                                                                                                                                                                                                                                        +                                                                                                                       ,                                               *                                                                                                                                                          !                                                                                                                                  %                                               .                                                                                                           *                                                                           %                                                                                                                      !                                                                                                                                                                     @                                                                                                                                                                                                                                !                                                           @                                                                                      (                                                                                                                                                                                                                                                                       %                                                   !                                                                          (                                                                                                                                                                 -




            *                                                       %                                           !                                                   0                                                                                               %                                                                                                                                                                                        (                                                                                  >                                               4                                                           '                                                                                                                                                                                                     (                                                                                                          .                                           %                                                   (                                                                                  -                                                                           :                                                                   &                                                                                           $                               !                                                                                                                  $                           .                                           .                                                                                                                                                                                                                                                    "                                                                                                                                                                                                                                                      A                                                                                                                      @                                                                       0                                                           *                                                                                                                                  !                                                                                                                                                                                                          &                       &                                               %                                               O                                                                                           $                                   !                                                   0                                                                                   $                                                                                                                                 %                                                                           .                                               %                                                           (                                                                                                                                 &                               %                                                                                                                                                                                 %                                           !                                                                                                                                                                                                                                                                :                                           (                                   %                                       +                                                                                              (                                                                  ,                                                                               $                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q
                                                                          %                                           (                                   @                                                                                                               !                                                                                                                                                                             O                                                                                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       @                                                                           %                                                               .                                                                       '                                                                               (                                                                                                                                                                                                                                                                                !                                                                   @                                                                                                   '                                                                                                                                              X                                                                                                                                                                                                      :                                                                                                   (                                           %                                           +                                                                                                      (                                                                                          ,                                                                                   )                                                                                   %                                                       @                                                                                                                                                                  r                                                                           U                                                                                                       4               6                                                               6                                           5                                                                       4




                                                                                                                                                                                                                                                                5                                               6                                                               4                                                                                                                                                                                                                                       :                                                           &                                                                                               $                                   !                                                                                                              $                               .                                           .                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                             !                                                                                                                                       .                                       %                                                       (                                                                                                                                                                             @                                                                                                                                                                              %                                                                                                                                                                                                              $                                   (                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                       @                                                                                                                      (                                                                                  $                                   0                                           !                                                                                                          @                                                                                                                                                                                                                                         %                                                   (                               !                                                                                              ,                                                                                                                                                                             %                                                                                                                                                                                                                                            "                                                                                                                                               !                                                                                                       %                                               (                                       @                                                                                                  (




            &                   &                       %                                       O                                                                   $                                   !                                                       0                                                                                                   .                                   %                                                               (                                                                                                                                             &                       %                                                                                                                                                                                     (                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                                                                                                                                                                                            &                                                                                                                                          %                                                           .                                                                                                                                                                                              %                                                                   (                                               (                                   %                                                                               O                                                                                                                                                  (                                                                                                                                                                                              .                                                                                           $                                   &                                                                                              (                                                                                                                                                                             %                                                                                                                                                                              %                                               *                                                                           +                                                                   &                       ,                                                                                                           O                                                                                           $                                                                                                                                                                                                                                                                                                                                          V                                                                   %                                                                                       !                                                                                                       2                                                                           0                                   (                                                                                                                             *                                                                                                                              !                                                                                                  4




:                       &                                               $                           !                                                                              $                           .                                   .                                                                                                   $                                                                                                                                                                                                                                                                                           (                                                                                          .                                           %                                                                   (                                                                                                                                                                                                                                     !                                                                                  $                                                                      &                                                                                      @                                                                                                                                                                          %                                                                                                                                                                                           !                                                                       @                                                                                                                                                                                                                                                                                                                            "                                                                                                                                                                                          A                                                                                              @                                                           0                                               *                                                                                                                                                                  !                                                                                                                                                                                                                  0                                                                                                                           $                                   !                                                                                                                                                                                                                                            %                                                               (                                           (                                       %                                                                   O                                                                                                              (                                                                                                                                          .                           %                                               (                                                                                               $                                                                                                                                                             (                                                                                                                                                             %                                           !                                                                                                       S                                                   &                               




                                                      %                                       (                           !                                                                                                  ,                                                                                                                                                                              .                                                                                                                                                                                                                                                    $                                       !                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                                $                                   %                                                               !                                                           -                                                                                       S                                                                           %                                                                                                                                                                                                                                                                                                                   (                                                       %                                                                                                                                  0                                                                                                                                                                                                                     (                                                           $                                                                           &                                                                                                                                           !                                                                   @                                                                                                                   $                   !                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                      !                                                                                                                              %                                                           .                                                                                                                                                                                                                                                                                     S                                                                                                                                     Z                                                                                                                                                     !                                                                                                                                                                  +                                               +                                                                                                                                              &                               -                                                                                                                           




+                   (               %                                           R                                           $                       @                                                                                                                  @                                                                                                   S                                                           ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             @                                                                                                                           %                                           .                                                                                                           '                                                                   (                                                                                                                                                                                                                                                                                                                   $                               0                                                                   !                                                                                                                                      @                                                                                                                           S                                                                           ,                                                                                                                                                                                                                                  %                                               (                               (                                                       %                                                   O                                                                                                                                                  (                                                                                              4                                                                       :                                                                           &                                                                                       $                                   !                                                                      $                           .                               .                                                                                                                                                                                                                                                    "                                                                                                                                                                                                                                                                                                                                                                                                                                             %                                       (                                           !                                                                                                      ,                                                                                                                                                                      .                                                                                                                                                                                                                    $                               !




.                                  (                                                                                                                                                (                                                                                       !                                                                                                                                                                                     %                                                           .                                                                                                                                          %                                                           (                                               (                                                   %                                                               O                                                                                                                                                  (                                                                                                                                                  %                                                                   S                                                       &                               $                                       0                                                                                                                                                                  $                               %                                                               !                                                                                                                                                                                                                         !                                                           @                                                                                                                              (                                                                                                                                                                                                                                                                                    V                                                           %                                                                                                                       !                                                                                               2                                                                                       0                                                               (                                                                                                                                             *                                                                                                                                  !                                                                                          4




                                                                                                                                                                                                                                                                                                                            Q
                                                                                                                                                                                                                                                                5                                                                                                               4                                                                                                                                                                                                                                       '                                                                                                                                                                                                                             .                                               %                                                                   (                                                                                          0                                                               %                                           $                               !                                                                       0                                                                               +                                                                                                                                   (                                                                                               0                                                               (                                                                                                       +                                                                                                                                                                                                                                                                                         (                                                                                                                      $                               !                                                                                                                                                      %                                           (                                           +                                                   %                                                                   (                                                                                                                                                                                 @                                                                                               S                                                               ,                                                                                               (                                                                          .                                                                          (                                                                                          !                                                                                                                                                                                             .                                                   %                                           (                                                                                               &                                   &                                                       +                                                                                                  (                                   +                                       %                                                                                                                                                                                                4




                                                                                                                                                                                                                                                                5                                               5                                                               4                                                                                                                                                                                                                                       2                                                                               &                           &                                                                                                                                                              %                                                               !                                                                   @                                               $                                                              $                               %                                                               !                                                                                                                                                          +                                                           (                                                                                                                                                                                                                        @                                                                                                              !                                                                                                                                                              .                                               %                                                           (                                                                                       .                                       %                                                                               (                                                                                                                                             &                                   %                                                                                                                                                                                 (                                                                                                                                                                                                                                                 R                                                                                                                                                                  S                                                                                                                                 !                                                                                           +                                                                                                                      (                                       .                                                   %                                           (                           *                                                                                                                                              @                                                                           %                                               (                                                                                                                                                                          R                                                                                                                              %                                                                                                                                                                                                (                               (                                                                                  @                                                           -




            !                                   @                                                                                                                       !                                                           ,                                                                                                   %                                                                                                                                                                                                (                                                                                                                                                                                                                                         $                                       %                                                                       !                                                                                                                           (                                                                                      Z                                                                                                          $                                   (                                                                                          @                                                                                                                                                                                                      !                                                           @                                                                                                  (                                                                                                                                                                               +                                                               +                                                               &                               $                                                                                                                                                      S                                                                                       &                                                                                                                              &                                                                                   O                                                                                                                                                                                                               !                                                           @                                                                                                                                                                                                                                                                                                    &                       %                                                                                                       !                                                                                                                                                       0                                                           (                                                                                                                                 *                                                                                                                                          !                                                                      -                                                                                                              %                                                   !                                                                                      (                                                                                                                                         -                                                                       %                                               (                                                                                   &                           $                                                                      !




       %                                                                              0                                                                                                                                                                                            %                                                                       S                                                                                                                                              .                               %                                                               (                                                                                                                                                     &                               %                                                                                                                                                                                     @                                                                                                                                                                                                                                                                             S                                                                                                                                                                         !                                                                                                               +                                                                                                      (                                           .                                   %                                                                               (                                       *                                                                                                                                                                  @                                                                                       4




                                                                                                                                                                                                                                                                                                                                                                   9                                                                           h                                                                               B                                                                           h                                                                       f                                                                       W                                                                                               B                                                                                               h                                                                               -                                                       :                                                       B                                                                                   h                                                                           /                                                                                                               3                                           1                                                                                   h                                                                       1                                                                                       )                                                                                                               W                                                                                           #                                                                                           1                                                                               3                                                                                                                          h                                                                                                   B                                                                   h                                                                                                                                                              -                                                                               :                                                       &                                                                                                       $                       !                                                                                          $                                       .                                           .                                                               (                                                                          Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?                                                                       &                                                                      !                                                           @                                                                                                                           9                                                                       $                               !                                           %                                       A                                           %                                                                                                                                                                                                              !                                                       @




B                           %                                   ,                                                                   9                                                                               $                           !                                                           %                                               A                                   %                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                *                                                                                                           *                                                                                       %                                                               !                                                                                                          @                                                                                                                          %                                                                                                                                                                           +                                                       +                                                                                                                                                                              (                                                                                                                                               !                                                                       @                                                                                                                                                   !                                                                                                                              O                                                                                                                                      (                                               -                                                                                                                       !                                                                   @                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )                                                                   %                                                                                                          (                                                                                                                                                                             !                                                                                                                     (                                                           A                                                                              @                                                   0                                                       *                                                                                                                          !                                                                                                              0                                           (                                                                               !                                                                      $                                   !                                                       0                                                           P




@                                                                                 &                                                           (                                                                                                                                  $                       %                                                   !                                                                                                                                                                                                                                                                                                                                                                    :                                                                                   &                                                                                                   $                                   !                                                                                          $                               .                                           .                                                                                                                                                                                          &                           $                                                                                              !                                                                                                                                                                                                       0                                                                                                               $                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :                                                                                           (                       %                                                               +                                                                                                          (                                                                                      ,                                                                                                                                                                                                                                                                                         &                                   &                                                                                           S                                                                                                                                                                                                 !                                           .                                                   %                                                           (                                                                                                                                 @                                                                                                                       S                                               ,                                                                                                                                                                                                       A                                                                                              @                                                           0                                   *                                                                                                                      !                                                                                                                                                                                      !                                                   @




.   %                               (                                                                                                 &                                   %                                                                                                                                                         (                                                                                                                                                                                                 !                                                           @                                                                                                                  (                                                                                                                                                                                                                                                                                                                    @                                                                                                           %                                                               .                                                                                                   '                                                                       (                                                                                                                                                                                                                                                                                                                                   +                                                                                   %                                                                               O                                                                                                                                              (                                           8                                       %                                                           .                                                       8                                                                                                                                                  &                                                                                                                                              +                                                               (                                       %                                                       R                                                       $                                                                                  $                                   %                                                                   !                                                                                                                                                       !                                                   @                                                                                                                                                                                                                                                                                                            '                                                                                                      X                                                                                                                                                                                                  :                                                   (                                   %                                               +                                                                                                          (                                                              ,                                                                                       )                                                                       %                                                   @                                                                                                                                  %                                               (                                                   -




            &                                                                             (                       !                                                                                                                                      $                                       R                                                                                      &                                   ,                                                       -                                                                               S                                                       ,                                                                                           A                                                                                                                      @                                                                   $                                                                                                  $                                                                           &                                                                       .                                   %                                                                   (                                                                                                                                                     &                               %                                                                                                                                                                                         (                                                                                                  4                                                                                       :                                                                       &                                                                                       $                                       !                                                                                              $                                   .                                       .                                                                                                                   .                                                                              (                                                                                                                                                                                                            (                                                                           (                                                                                                      Z                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                           (                                   !                                                                                                                                  ,                                                                                                                                                                  .                                                                                                                                                                                                                                                        !                                       @                                                                                                                                                      %                                                                                                                                                                                            %                                       .                                                                                                                                                             $                                           




            !                                   @                                                                                                       &                                   &                                                   %                                                                                                                                                                                        (                                                                           (                                                                                                  &                       $                                                                                  .                                               -                                                                       $                                       !                                                                                                   &                                                                               O                                                                                                                                                                       !                                                               @                                                                                           $                               !                                                                                                                                                              Z                                                                                                              $                                                                                          ,                                                                       -                                                                                              %                                                                                                   O                                                                                                                                                                  $                                                                                                                                                                                     $                                                                                                  $                                                                                                                                                                     !                                                                                                      $                                                  &                                                                                              @                                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                        Case 5:19-cv-00588 Document 1 Filed 05/31/19 Page 6 of 6



                                                                                                                                                                                         B                                                                             +                                                                                                .                                  &               &               ,                                                                                                 S                           *                           $                                                            @           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q                                                                           q
                                                                                                                                                    ,                   P                              x                                                                                                 H                               D                           }                               J                                   D                   K                                       G                                                       G                                                              N                       N




                                                                                                                                                                                         '                                                  X                                                                                                                                             (                                       #                                       %                                   4                       6                           6                           T               Y                           T                           7           6       7




                                                                                                                                                                                         *                                                          (                       %                       !                                                          !                   O                                                                                                                                                       *                                           O                                                      *                           &               O           4          %       *




                                                                                                                                         Q   d                   Q                       s
                                                                                                                                                                                                             6                                           #                                   %                               (                                                                                                                                        &                       &                                                                          :                                           (           "                               O                               ,   -           1              $         m   6   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         d
                                                                                                                                                                    &               &                                                      -                               '                                                      X                                                                              T                                   U                           5                                   U




                                                                                                                                                                                                                                                                                                                                                                                                 Q                           d                                                   s                                                                                                                       s
                                                                                                                                     '                      &                                  +                                                          %                       !                                                          P                               5                                                                           8                                               7                               U                           8               5                                       U                               6




                                                                                                                                                                                                                                                                                                                                                                                     Q                       d                                               s                                                                                                                                       s                                           s
                                                                                                                                     f                                                             $           *                                                   $           &                                      P                                   5                                                                           8                                                   7                               U                               8           5                                           Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
